DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Response to Amendment
The amendment filed 08/31/2022 has been entered and made of record. Claims 2, 6, 12-14, 17-18, 23 are cancelled. Claims 1, 3-5, 7-11, 15-16, 19-22, 24-31 are pending.

Response to Arguments
Applicant’s arguments, see PG. 10-14, filed 08/31/2022, with respect to the rejection(s) of claim(s) 1, 15, 16 under CLEMENT et al (2016/0313790 A1) in view of OSMAN et al. (2014/0364212 A1) have been fully considered and are persuasive in regards to Clement failing to teach the first and second portions with differencing transparencies.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of CLEMENT et al (2016/0313790 A1) in view of OSMAN et al. (2014/0364212 A1). Clement teaches when the user’s proximity to objects in the real world, the method/system of Clement may trigger the initiation of a fluid, or graceful, transition process from the virtual world to the real world [0029]. However, Clement is silent to a first and second portion. Osman teaches isolated imagery of the physical object. Osman also teaches the HMD can be exposed to a view of the real-world environment from the user’s immediate vicinity [0118] and the remainder of the display renders the interactive scene in the background [0117]. Osman specifically teaches the HMD screen transitions from a non-transparent mode to a simulated transparent mode such that the image of the ball may be rendered in the foreground (said first portion) while maintaining the interactive screen in the background (said second portion) [0137]. Thus, Osman clearly teaches 2 different portions of the display having different transparencies based on the user’s location to an object. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 11, 15, 16, 19-21, 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMENT et al (2016/0313790 A1) in view of OSMAN et al. (2014/0364212 A1).

RE claim 1, Clement teaches an audio-visual system generating a virtual immersive experience that includes transitioning in and out of the virtual immersive experience. Clement teaches an electronic device, comprising:
(a)
one or more displays;

Fig. 1A-C, HMD worn by user to generate an immersive virtual experience [0019]. Display (140) [Fig. 1B; 0020].
(b)
one or more processors; and

Control system (170) includes processor (190) to control operation of the components of control system (170) [0021]. Clement further teaches a programmable processor [0064-0067].
(c)
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:

Implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device (computer-readable medium), for processing by, or to control the operation of the system disclosed ]0064].
(d)
presenting, using the one or more displays, a virtual environment;

Fig. 1A-C, HMD worn by user to generate an immersive virtual experience [0019]. Display (140) [Fig. 1B; 0020]. The system (200) may include a user electronic device (250), such as HMD, to generate the virtual reality environment, in communication with a tracking system (240) that tracks a user position in a real world, physical space, so that the user's physical movement in the real-world space may be translated into movement in the virtual reality world by system (200) [0023].
(e)
detecting a proximity of the electronic device to a physical object located in a real environment;

Fig. 2, device (250) includes a sensing system (260) and a control system (270) [0023]. Sensing system (260) includes light sensor (262), distance/proximity sensor (263) and audio sensor (264) [0023]. As further shown in Fig. 3A, tracking device (310), such as camera (310), is positioned in real world (300). This tracking area (320) defined by the field of view and range of the tracking device (310) [0025]. As user (A), immersed in the virtual world, moves through the real-world space (300), position of user (A) may be tracked by tracking device (310) and translated into a position/movement in the virtual world [0025]. As shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) surrounding the user (A) which represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, the user (A) is in close proximity to the edge or boundary of the tracking area (320) [0028]. The user’s proximity to the edge of tracking area (320), and the movement of a portion of zone (Z) close to, or beyond, the boundary of the tracking area (320), may trigger an event [0029]. Clement further teaches the above events in lieu of the proximity to the edge can also apply to an object (said detecting a proximity of the electronic device to a physical object located in a real environment). Tracking device (310) may be configured to scan and collect images of the space (300) to paint/construct an image of the space (300). The tracking device (310) may detect other objects in the space (300) which may pose an obstacle to the user and warn the user accordingly [0038].
(j)
in response to detecting that the proximity of the electronic device to the physical object is greater than the first threshold distance: 

As user (A), immersed in the virtual world, moves through the real-world space (300), position of user (A) may be tracked by tracking device (310) and translated into a position/movement in the virtual world [0025]. As shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) (said first threshold distance) surrounding the user (A) which represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At positions 1, 2, and 3, user (A) and the corresponding zone (Z) is completely within the tracking area (320) (said distance greater than the first threshold distance) [0028] resulting in the user being immersed in the virtual world [0026].
(k)
presenting the virtual environment without the isolated imagery of the physical object.

As taught in claim 1(h), when user (A) is at positions 1, 2, and 3, the corresponding zone (Z) is completely within the tracking area (320) (said distance greater than the first threshold distance) [0028] resulting in the user being immersed in the virtual world [0026].
Clement further teaches
(f)
in response to detecting that the proximity of the electronic device to the physical object is less than a first threshold distance: 

As shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) (said first threshold) surrounding user (A) that represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, user (A) is in close proximity to the edge or boundary of the tracking area (320) where user (A) is within tracking area (320), but in close proximity to the edge or boundary of tracking area (320), with a portion to of zone (Z) outside of tracking area (320) (said proximity less than a first threshold distance) [0028]. As further taught in claim 1(e), Clement teaches the same teachings of the edge/boundary can be applied to scenarios when user (A) is within proximity to real objects [0037]. As user (A) moves out of tracking area (320), a fluid transition from the virtual world to the real world is displayed [0029, 0033].
However, Clement fails to teach isolating the imagery of the physical object from other imagery of the real environment and presenting the virtual environment with the isolated imagery of the physical object inserted into the virtual environment at a location corresponding to the location of the physical object in the real environment. 
     Osman in made of record as displaying real-world images that are in line with the gaze direction of the user while in an immersed environment [abstract, 0023-0024]. The system of Osman comprises a computer connected to a head-mounted display (HMD) [0026]. Various technologies may be employed to detect the position and movement of the motion controller and/or the HMD [0028]. Media data (116) includes virtual environment data [0032]. An external camera (101) of HMD (104) captures the real-world environment and objects in the immediate vicinity of user (108) [0038]. Real-world environment data may be used to influence the virtual game scenes rendered at certain portions of the screen of the HMD (104) [0069]. As shown in Fig. 2C, internal cameras (109) detect and track the user’s eye movement and gaze [0089]. The various modules of the HMD are used to determine an occurrence of a trigger event that necessitates a transition action to be performed and performs the transition at the HMD screen [0116].
(g)
isolating imagery of the physical object from other imagery of the real environment; and 

With reference to Fig. 3 of Osman, the transition from virtual to real world may be triggered when an object comes in a line-of-sight of the outside-mounted camera of the HMD or the external camera(s). As shown in Fig. 3D, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, the ball is rendered while no other real-world environment is displayed (said isolating imagery of the physical object from other imagery of the real environment).
(h)
presenting the virtual environment with the isolated imagery of the physical object inserted into the virtual environment at a location corresponding to the location of the physical object in the real environment, 

As shown in Fig. 3D-E of Osman, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) (said inserted at a location corresponding to the location of the physical object in real environment) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered and no other real-world environment is displayed (said isolating imagery). The ball bouncing at height d1 is rendered in the portion or region (304a) of the screen while the remaining portion of the screen continues to render the game-related interactive scene (said presenting) [0137].
(i)
the imagery of the physical object having a first visibility value associated with the proximity of the electronic device to the physical object; and

In view of Clement, Clement teaches when the user’s proximity to the edge or beyond the tracking area (320), the method/system of Clement may trigger the initiation of a fluid, or graceful, transition process from the virtual world to the real world [0029]. As taught in claim 1(e), this also applies to objects in the real world. Thus, the real object would initially be somewhat transparent as it fades into opaque as the user approaches (said imagery of the physical object having a first visibility value with the proximity of the electronic device to the physical object).

(i.1)
wherein presenting the virtual environment with the isolated imagery of the physical object includes: presenting a first portion of the virtual environment at a first transparency associated with the proximity of the electronic device to the physical object; and 


Clement teaches when the user’s proximity to the edge or beyond the tracking area (320), the method/system of Clement may trigger the initiation of a fluid, or graceful, transition process from the virtual world to the real world [0029], such as a gradual fade [0040]. As taught in claim 1(e), this also applies to objects in the real world. However, Clement is silent to a first portion. As taught in the rationale of claim 1(h), Osman teaches isolated imagery of the physical object. Osman also teaches the HMD can be exposed to a view of the real-world environment from the user’s immediate vicinity [0118] and the remainder of the display renders the interactive scene in the background [0117]. Osman specifically teaches the HMD screen transitions from a non-transparent mode to a simulated transparent mode (said presenting a first portion of the virtual environment at a first transparency associated with the proximity of the electronic device to the physical object) such that the image of the ball may be rendered in the foreground [0137]. 

(i.2)
wherein presenting the virtual environment with the isolated imagery of the physical object includes: presenting a second portion of the virtual environment at a second transparency, different from the first transparency, associated with the proximity of the electronic device to the physical object;


In continuation of the rationale of claim 1(i.1), Osman specifically teaches the HMD screen transitions from a non-transparent mode to a simulated transparent mode such that the image of the ball may be rendered in the foreground, while the interactive scenes may be rendered in the background (said presenting a second portion of the virtual environment at a second transparency) [0137].
Therefore, it would have been obvious before the effective filing date of the claimed invention to isolate the detected real-world object as taught by Osman for display within the HMD of Clement because it provides a simple display to the user when the user is in an immersive environment. The user can view the immediate obstacle in relation to their immersive environment without seeing additional real-world imagery that may cause further confusion as to what the obstacle is. This provides a user with a way to be completely immersed in a game while providing a peek into scenes from the real-world based on triggering of external events [Osman: 0137].



RE claim 3, Clement teaches in response to: 
(a)
detecting that the proximity of the electronic device to the physical object is less than a second threshold distance:

In conjunction to the rationale of claim 1(e), as shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) (said threshold) surrounding the user (A) which represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, the user (A) is in close proximity to the edge or boundary of the tracking area (320) [0028]. The user’s proximity to the edge of tracking area (320), and the movement of a portion of zone (Z) close to, or beyond, the boundary of the tracking area (320), may trigger an event [0029]. When user (A) is at position 5, user (A) and the corresponding zone (Z) are completely outside of the tracking area (320) [0028]. Thus, the claimed second threshold distance is when user (A) and/or the corresponding zone (Z) is outside of the tracking area (320) but not completely outside the tracking area (320) (said second threshold distance). This relates to position 4 of Fig. 3B or further, but prior to position 5.
     In combination with Osman, position 4 of Clement can correspond to when the ball (object) is in the line of sight of the user of Osman. The same motivation to combine as taught in claim 1 is incorporated herein.
(b)
in response to 3(a), modifying the first visibility value of the imagery of the physical object.

Clement teaches the transition may fade in the image of the real object and fade out the virtual display [0041]. As taught in the rationale of claim 1(i.1), Osman teaches different visibilities based on the proximity to the object. Osman teaches isolated imagery of the physical object. Osman also teaches the HMD can be exposed to a view of the real-world environment from the user’s immediate vicinity [0118] and the remainder of the display renders the interactive scene in the background [0117]. Osman specifically teaches the HMD screen transitions from a non-transparent mode to a simulated transparent mode (said first visibility) such that the image of the ball may be rendered in the foreground [0137]. The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.


RE claim 4, Clement teaches in response to: 
(a)
detecting that the proximity of the electronic device to the physical object is less than a third threshold distance:

In conjunction to the rationale of claim 1(e), as shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) surrounding the user (A) which represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, the user (A) is in close proximity to the edge or boundary of the tracking area (320) [0028]. The user’s proximity to the edge of tracking area (320), and the movement of a portion of zone (Z) close to, or beyond, the boundary of the tracking area (320), may trigger an event [0029]. When user (A) is at position 5, user (A) and the corresponding zone (Z) are completely outside of the tracking area (320) (said proximity less than a third threshold distance) [0028]. Thus, the claimed third threshold distance is when user (A) and the corresponding zone (Z) is completely outside the tracking area (320) (said third threshold distance). This relates to position 5 of Fig. 3B.
(b)
in response to 4(a), ceasing to presenting the virtual environment; and providing a view of the real environment.

Clement teaches the transition may fade in the image of the real object and fade out the virtual display [0041]. The rate of transition may be dynamically adjusted based on the speed and distance the user is to the object [0042, 0046]. Thus, in the example of Fig. 3B, when user (A) is at position 5, user (A) and the corresponding zone (Z) are completely outside of the tracking area (320) (said proximity less than a third threshold distance) [0028]. When the user reaches position 5, the transition out of the virtual world will be complete and user (A) will view only the real world (said ceasing to presenting the virtual environment; and providing a view of the real environment) [0030, 0037]. 


RE claim 7, Clement teaches
(a)
providing, using one or more speakers, virtual environment audio associated with the virtual environment; and 

Fig. 1, HMD includes an audio output device (130) coupled to the frame (120), such as speakers mounted in headphones and coupled on the frame (120) [0019]. The speakers can provide audio content associated with the virtual world [0044, 0060].
(b)
detecting that the proximity of the electronic device to the physical object is less than the first threshold distance:

see rationale of claim 1(e) and 1(f)
(c)
in response, providing a combined mix of the virtual environment audio with real environment audio, wherein an amount of virtual environment audio is the combined mix associated with the proximity of the electronic device to the physical device.

Clement teaches the transition based on location of zone (Z) to tracking area (320) may further be applied to audio content, such as fade of sound content [0044]. For example, when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world. In some embodiments, the fade out of virtual audio content and the fade in of ambient sound of the real world may accompany the fade out of virtual images and the fade in of real-world images [0044, 0060]. One may conclude that the two audios are superimposed since they could accompany the images, which are also superimposed. As further disclosed in the rationale of claims 1(e) and 1(f), the amount of fade can be based on the distance and proximity of the user in a dynamic adjustment [0042-0043].



RE claim 8, Clement further teaches:
(a)
the virtual environment audio comprises a plurality of audio objects, and 

The speakers can provide audio content associated with the virtual world [0044, 0060]. It would be implied that the audio content associated with the virtual world would comprise a plurality of audio objects. Such sounds could be ambient sounds of the environment or sounds stemming from action play of a game the user is immersed in. Providing a plurality of audio object would give the user the feel of full immersion.
(b)
wherein providing the combined mix comprises cross-fading the plurality of audio objects with the read environment audio.

Clement teaches the transition based on location of zone (Z) to tracking area (320) may further be applied to audio content, such as fade of sound content [0044]. For example, when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world (said cross-fading). In some embodiments, the fade out of virtual audio content and the fade in of ambient sound of the real world may accompany the fade out of virtual images and the fade in of real-world images (said combined mix comprises cross-fading the plurality of audio objects with the read environment audio) [0044, 0060]. 


RE claim 9, Clements further teaches wherein an amount of cross-fade applied to one or more first audio objects of the plurality of audio objects is associated with a prominence of the one or more first audio objects in the virtual environment.
Clement teaches the speakers can provide audio content associated with the virtual world [0044, 0060]. Thus, while user (A) and corresponding zone (Z) is within the tracking area (320), the user would only hear the audio of the virtual environment. As the user transitions from position 3 to position 4 to position 5 of Fig. 3B, the visual content transitions gradually from virtual to real world [0028-0029]. Thus, the virtual imagery would initially be prominent when zone (Z) maintains its majority within tracking area (320). As zone (Z) transitions out of tracking area (320), real world images become more prominent. The same transition correlates with the virtual and real audio [0044], i.e., the virtual audio would be more prominent when zone (Z) has its majority within tracking area (320) (said prominence of the one or more first audio objects in the virtual environment).

RE claim 11, in further view of Osman, Osman Osman is relied upon as teaching presenting the virtual environment with the isolated imagery of the physical object (see claim 1(g)-(i)). Osman further teaches:
aligning a user perspective of the physical object with a user perspective of the virtual environment.
As shown in Fig. 3D of Osman, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) (said aligning a user perspective of the physical object with a user perspective of the virtual environment) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered an no other real-world environment is displayed (said isolating imagery). The ball bouncing at height d1 is rendered in the portion or region (304a) of the screen while the remaining portion of the screen continues to render the game-related interactive scene (said presenting) [0137].
	The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 15, claim 15 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Clement teaches implementing the techniques of claim 1 within a computer program tangibly embodied in a machine-readable storage device [0064].

RE claim 16, claim 16 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Clement teaches executing a process with the system of claim 1 [0066].

RE claim 19, claim 19 recites similar limitations as claim 3 but in manufacture form. Therefore, the same rationale used for claim 3 is applied.

RE claim 20, claim 20 recites similar limitations as claim 4 but in manufacture form. Therefore, the same rationale used for claim 4 is applied.


RE claim 21, Clement teaches
(a)
providing, using one or more speakers, virtual environment audio associated with the virtual environment; 

Fig. 1, HMD includes an audio output device (130) coupled to the frame (120), such as speakers mounted in headphones and coupled on the frame (120) [0019]. The speakers can provide audio content associated with the virtual world [0044, 0060].

(a.1)
wherein the virtual environment audio comprises a plurality of audio objects; and


It would have been obvious before the effective filing date of the claimed invention for the virtual environment audio to comprise a plurality of audio objects. This would be dependent on the type of virtual environment. If multiple objects within the virtual environment generates sounds, multiple audio objects would be heard.
(b)
in response to detecting that the proximity of the electronic device to the physical object is less than the first threshold distance:

see rationale of claim 1(e) and 1(f)
(c)
providing a combined mix of the virtual environment audio with real environment audio, wherein an amount of virtual environment audio is the combined mix associated with the proximity of the electronic device to the physical device.

Clement teaches the transition based on location of zone (Z) to tracking area (320) may further be applied to audio content, such as fade of sound content [0044]. For example, when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world. In some embodiments, the fade out of virtual audio content and the fade in of ambient sound of the real world may accompany the fade out of virtual images and the fade in of real-world images [0044, 0060]. One may conclude that the two audios are superimposed since they could accompany the images, which are also superimposed. As further disclosed in the rationale of claims 1(e) and 1(f), the amount of fade can be based on the distance and proximity of the user in a dynamic adjustment [0042-0043].

(c.1)
wherein providing the combined mix comprises cross-fading the plurality of audio objects with the real environment audio.


As taught in claim 21(c), when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world. In some embodiments, the fade out of virtual audio content and the fade in of ambient sound of the real world may accompany the fade out of virtual images and the fade in of real-world images (said cross-fading the plurality of audio objects with real environment audio) [0044, 0060]. 


RE claim 24, claim 24 recites similar limitations as claim 3 but in process form. Therefore, the same rationale used for claim 3 is applied.

RE claim 25, claim 25 recites similar limitations as claim 4 but in process form. Therefore, the same rationale used for claim 4 is applied.

RE claim 26, see the rationale of claim 1 in regards to details of theoretical zone (Z) of Clement. As shown in Fig. 3B of Clement, the method/system of Clement uses a theoretical zone (Z) surrounding user (A) that represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, user (A) is in close proximity to the edge or boundary of the tracking area (320) or a real object [0037], with a portion to of zone (Z) outside of tracking area (320) (said proximity less than a first threshold distance) [0028]. This initiates a fluid transition from the virtual world to the real world is displayed [0029, 0033].
	In further view of Osman, Osman is relied upon as teaching claimed first and second portions of the virtual environment. With reference to Fig. 3 of Osman, the transition from virtual to real world may be triggered when an object comes in a line-of-sight (said location of physical object in real environment) of the outside-mounted camera of the HMD or the external camera(s). As shown in Fig. 3D, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen (said first portion of the virtual environment) that correlates with the angle/position of the ball’s location (distance d1) in the screen as detected by the at least one camera [0136]. The HMD can be exposed to a view of the real-world environment from the user’s immediate vicinity (said first portion of the virtual environment) [0118] and the remainder of the display (said second portion of the virtual environment) renders the interactive scene in the background [0117]. Osman specifically teaches the HMD screen transitions from a non-transparent mode to a simulated transparent mode (said first portion of the virtual environment corresponds to the location of the physical object in the real environment) such that the image of the ball may be rendered in the foreground [0137]. Thus, the claimed first portion of the virtual environment corresponds to the location of the ball in the user’s line of sight. The claimed second portion of the virtual environment corresponds to the background, not near the vicinity of the ball.
	The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 27, in further view of Osman, Osman teaches the HMD can be exposed to a view of the real-world environment from the user’s immediate vicinity (said first portion of the virtual environment) [0118] and the remainder of the display (said second portion of the virtual environment) renders the interactive scene in the background [0117].Osman teaches the HMD screen transitions from a non-transparent mode to a simulated transparent mode (said first portion of the virtual environment corresponds to the location of the physical object in the real environment) such that the image of the ball may be rendered in the foreground [0137]. Thus, the closer the object is to the user (said proximity of the electronic device to the physical object decreases), the more the transparent the mode is to the user to reveal the real world (said transparency increase). 

RE claim 28, claim 28 recites similar limitations as claim 26 but in manufacture form. Therefore, the same rationale used for claim 26 is applied.

RE claim 29, claim 29 recites similar limitations as claim 27 but in manufacture form. Therefore, the same rationale used for claim 27 is applied.

RE claim 30, claim 30 recites similar limitations as claim 26 but in process form. Therefore, the same rationale used for claim 26 is applied.

RE claim 31, claim 31 recites similar limitations as claim 27 but in process form. Therefore, the same rationale used for claim 27 is applied.

Claims 5, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMENT et al (2016/0313790 A1) in view of OSMAN et al. (2014/0364212 A1) and IKEUCHI et al. (2017/0256083 A1).

RE claim 5, in further view of Osman, Osman teaches:
(a)
wherein presenting the virtual environment with the isolated imagery of the physical object comprises compositing imagery of the virtual environment with the isolated imagery of the physical object,

With reference to Fig. 3D of Osman, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered with the interactive scene (said virtual environment) while no other real-world environment is displayed (said compositing imagery of the virtual environment with the isolated imagery of the physical object).
(b)
wherein the compositing uses alpha channels associated with the imagery of the virtual environment and the imagery of the physical object.

In further view of Osman, Osman teaches the image of the ball may be rendered in the foreground while the interactive scenes may be rendered in the background. Alternatively, the image of the ball may be rendered in the background while the interactive scenes may be rendered in the foreground [0137]. The HMD screen is in semi-transparent mode [0137]. However, Osman is silent to the use of alpha channels to modify the transparencies when rendering the images in the foreground of background.
      Ikeuchi teaches a system/method for superimposing virtual objects on the photographed background image within a video see-through display [0022, display device (207), 0061]. The system uses alpha blending on both the foreground and background images to find the optimal balance [0024-0054].
It would have been obvious before the effective filing date of the claimed invention to use alpha blending as taught by Ikeuchi to modify the transparencies the imageries of the foreground of background within the method/system of Clement in view of Osman because it provides the means to easily set the appropriate visibility of the virtual object as compared to the real objects within the background [Ikeuchi: 0003].

RE claim 10, Clement teaches a gradual fade of the images based on factors [0040, 0042]. The real objects can be composited with the virtual objects [0040]. In further view of Osman, Osman teaches:
(a)
wherein presenting the virtual environment with the isolated imagery of the physical object comprises compositing imagery of the virtual environment with the isolated imagery of the physical object,

With reference to Fig. 3D of Osman, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered with the interactive scene (said virtual environment) while no other real-world environment is displayed (said compositing imagery of the virtual environment with the isolated imagery of the physical object).
(b)
wherein the compositing uses alpha channels associated with the imagery of the virtual environment and the imagery of the physical object.

In further view of Osman, Osman teaches the image of the ball may be rendered in the foreground while the interactive scenes may be rendered in the background. Alternatively, the image of the ball may be rendered in the background while the interactive scenes may be rendered in the foreground [0137]. The HMD screen is in semi-transparent mode [0137]. However, Osman is silent to the use of alpha channels to modify the transparencies when rendering the images in the foreground of background.
      Ikeuchi teaches a system/method for superimposing virtual objects on the photographed background image within a video see-through display [0022, display device (207), 0061]. The system uses alpha blending on both the foreground and background images to find the optimal balance [0024-0054].
It would have been obvious before the effective filing date of the claimed invention to use alpha blending as taught by Ikeuchi to modify the transparencies the imageries of the foreground of background within the method/system of Clement in view of Osman because it provides the means to easily set the appropriate visibility of the virtual object as compared to the real objects within the background [Ikeuchi: 0003].
(c)
the amount of cross-fade applied to one or more second audio objects of the plurality of audio objects is associated with values of respective alpha channels.

In view of Clement, Clement teaches the transition based on location of zone (Z) to tracking area (320) may further be applied to audio content, such as fade of sound content [0044]. For example, when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world (said cross-fading). In some embodiments, the fade out of virtual audio (said first audio objects) content and the fade in of ambient sound of the real world (said second audio objects) may accompany the fade out of virtual images and the fade in of real-world images [0044, 0060]. Thus, in the modified invention of Clement in view of Osman and Ikeuchi, the fading of images based on zone (Z) location in relation to tracking area (320) uses modified transparencies (i.e., alpha blending per Ikeuchi) so that the more zone (Z) is within tracking area (320), the more pronounced the virtual images will be displayed. When zone (Z) moves out of tracking area (320), the alpha blending alters so that the real-world objects become noticeable. As taught above, the audio can accompany the same fading as the images (said the amount of cross-fade applied to one or more second audio objects of the plurality of audio objects is associated with values of respective alpha channels).


RE claim 22, claim 22 recites similar limitations as claim 10 but in manufacture form. Therefore, the same rationale used for claim 10 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
7 October 2022